DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 09/19/2022 have been entered. Claims 1-15 and 18-25 are pending while claims 1-10 remain withdrawn. The amendments overcome each of the claim objections and rejection under 35 USC 112(b) set forth in the previous office action mailed on 06/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 19-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Filipi et al. (US 2009/0306472).
Regarding claim 11, Filipi et al. discloses a method (Paragraphs [0059-0067] and claims 17-29) comprising: connecting a dilator (300, FIG 11) to an extracted portion of an endoscope (20) while a distal end of the endoscope is intubated within an esophagus of a patient (Paragraph [0059]); passing the dilator connected to the endoscope through the esophagus (Paragraph [0059]); approaching the distal end of the endoscope towards a stricture (Paragraphs [0059-0060]); passing the distal end of the endoscope through the stricture and into a stomach of the patient (Paragraphs [0060 and 0062]); passing the dilator through the stricture and into the stomach to dilate the stricture to have a greater diameter than prior to passing the dilator therethrough (Paragraph [0063]), wherein as the dilator is passed through the stricture, the distal end of the endoscope advances farther into the stomach (Paragraphs [0061-0064]; as the dilator is passed through the stricture, the distal end of the endoscope enters the stomach); extracting the dilator through the stricture in an opposite direction (Paragraph [0067]); inspecting the stricture after having been dilated by the dilator (Paragraphs [0064-0066]); confirming that the stricture has been dilated to a preferred diameter (Paragraph [0066]); and removing the dilator and endoscope from the esophagus (Paragraph [0067]). Filipi et al. further discloses various dimensions such as the total length of a dilator (65 cm, paragraph [0038]), the length of an endoscope (120 cm, paragraph [0045]) and an exemplary distance from the patient’s mouth to an esophageal stricture (38 cm, paragraph [0061]).
Filipi et al. is silent regarding wherein connecting the dilator to the extracted portion of the endoscope includes: moving a first part of the dilator to an open position; positioning the extracted portion of the endoscope adjacent an inner surface of the dilator; moving the first part of the dilator to a closed position; and releasably securing the dilator in the closed position.  
However, Filipi et al. discloses in the alternative embodiment of FIGs 4A-5, a dilator (110, paragraph [0040]) for use with the same endoscope (20), wherein connecting the dilator to the extracted portion of the endoscope includes: moving a first part of the dilator (Longitudinal half of dilator 110 that includes 112) to an open position (FIG 4A shows the open position); positioning the extracted portion of the endoscope adjacent an inner surface of the dilator (FIG 4A, paragraph [0040]); moving the first part of the dilator to a closed position (FIG 4B, paragraph [0040]); and releasably securing the dilator in the closed position (Via engagement between locking tabs 112 and locking recesses 114, paragraph [0040], FIG 4B).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Filipi et al. to utilize the dilator of the alternative embodiment, including the alternative steps of mounting the dilator to the endoscope, for the purpose of using a dilator that can be constructed such that is can be snapped, clamped, or otherwise attached to the endoscope anywhere along the length of the endoscope (Paragraph [0040]) for achieving the predictable result of delivering a dilator to the stricture with the added benefit of being able to attach the dilator at any point along the endoscope.
Filipi et al. is further silent regarding positioning the dilator a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the dilator a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Filipi et al. would not operate differently with the claimed lengths and since the endoscope is intended to extend distally of the dilator into the stomach while the dilator is positioned at the stricture, the device would function appropriately having the claimed lengths. Further, applicant places no criticality on the range claimed, indicating simply that “an exemplary method may include positioning the dilator a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope” (specification pp. [0013]).
Regarding claim 12, Filipi et al. discloses the invention substantially as claimed, as set forth above for claim 11. Filipi et al. further discloses if the stricture has not been dilated to the preferred diameter, then: removing the dilator and the extracted portion of the endoscope from the esophagus while leaving the distal end of the endoscope intubated within the esophagus;  61adjusting an external diameter of the dilator while the dilator is outside of the esophagus; and moving the dilator through the stricture for a second time after having the external diameter adjusted (Because the claim does not require a state wherein the stricture has not been dilated to the preferred diameter, the prior art need not explicitly disclose the elements of the conditional limitation.  “The broadest reasonable interpretation of a method (or process) claim having a contingent limitation requires only those steps that must be performed and does not include steps that are not to be performed because the condition(s) precedent are not met.  For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens.  If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” See MPEP 2111.04(II.).  In regard to claim 12, the claimed invention may be practiced without the step of removing the dilator from the esophagus, adjusting the external diameter, and moving the dilator through the stricture for a second time, e.g. when the stricture has been dilated to the preferred diameter.  Therefore, the steps are not required by the broadest reasonable interpretation of the claim). 
Regarding claim 13, Filipi et al. discloses the invention substantially as claimed, as set forth above for claim 12. Filipi et al. further discloses adjusting the external diameter of the dilator while the dilator is outside of the esophagus includes: attaching a first cover to an outer surface of a first part of the dilator (As set forth above in claim 12, the step of “adjusting the external diameter of the dilator while the dilator is outside of the esophagus” is not necessarily required because it is dependent of a conditional limitation “if the stricture has not been dilated to the preferred diameter”. Therefore, under broadest reasonable interpretation in view of MPEP 2111.04(II.), the prior art need not explicitly disclose the elements of the conditional limitation).
Regarding claim 14, Filipi et al. discloses the invention substantially as claimed, as set forth above for claim 13. Filipi et al. further discloses adjusting the external diameter of the dilator while the dilator is outside of the esophagus further includes: attaching a second cover to an outer surface of a second part of the dilator (As set forth above in claim 12, the step of “adjusting the external diameter of the dilator while the dilator is outside of the esophagus” is not necessarily required because it is dependent of a conditional limitation “if the stricture has not been dilated to the preferred diameter”. Therefore, under broadest reasonable interpretation in view of MPEP 2111.04(II.), the prior art need not explicitly disclose the elements of the conditional limitation).
Regarding claim 15, Filipi et al. discloses the invention substantially as claimed, as set forth above for claim 12. Filipi et al. further discloses adjusting the external diameter of the dilator while the dilator is outside of the esophagus includes: increasing the external diameter of the dilator by rotating a threaded component around an axis to translate the threaded component coupled, at least indirectly, to an outer surface of the dilator (As set forth above in claim 12, the step of “adjusting the external diameter of the dilator while the dilator is outside of the esophagus” is not necessarily required because it is dependent of a conditional limitation “if the stricture has not been dilated to the preferred diameter”. Therefore, under broadest reasonable interpretation in view of MPEP 2111.04(II.), the prior art need not explicitly disclose the elements of the conditional limitation).
Regarding claim 19, Filipi et al. discloses the invention substantially as claimed, as set forth above for claim 11. Filipi et al. further discloses connecting the dilator to the extracted portion of the endoscope further includes: releasably securing the first part to a second part of the dilator (Longitudinal half of dilator 110 that includes 114) via a snap-fit connection (Paragraph [0040]).  
Regarding claim 20, Filipi et al. discloses the invention substantially as claimed, as set forth above in claim 11. Filipi et al. further discloses connecting the dilator to the extracted portion of the endoscope further includes: aligning a first high-friction component adjacent or on the inner surface of the first part (The locking tabs 112 are interpreted as high friction components adjacent to the inner surface) 180 degrees from a second high-friction component adjacent or on an inner surface of a second part (Longitudinal half of dilator 110 that includes 114) of the dilator (The locking recesses 114 are interpreted as high friction components adjacent to the inner surface; the claim does not specify what the components are positioned 180 degrees relative to. Therefore, as viewed in FIG 5, at least one component 112 is aligned 180 degrees from at least one component 114 in relation to at least some point).  
Regarding claim 21, Filipi et al. discloses the invention substantially as claimed, as set forth above in claim 11. Filipi et al. further discloses connecting the dilator to the extracted portion of the endoscope further includes: pivoting the first part about a hinged relative to a second part (Longitudinal half of dilator 110 that includes 114) to releasably secure the dilator in the closed position (See FIG 4B below, the first part is pivoted relative to the second part about the living hinge. It is noted that the specification of the present invention also discloses a living hinge as a hinge between the first and second parts).  

    PNG
    media_image1.png
    258
    357
    media_image1.png
    Greyscale

Regarding claim 22, Filipi et al. discloses the invention substantially as claimed, as set forth above in claim 11. Filipi et al. further discloses connecting the dilator to the extracted portion of the endoscope further includes: minimizing an internal diameter of the dilator measured between complementary inner surfaces on the first part and a second part, wherein the internal diameter is minimized in the closed position and in the inner surfaces are in direct contact with an exterior surface of the extracted portion of the endoscope (Paragraph [0069] discloses the inner diameter of the dilator should be selected to closely approximate the outer diameter of the endoscope. Although a slight clearance is disclosed to prevent sliding resistance, at least some portion of the inner surfaces of the dilator would still be in direct contact with the exterior surface of the endoscope).  
Regarding claim 25, Filipi et al. discloses the invention substantially as claimed, as set forth above in claim 11. Filipi et al. further discloses passing an apex of an outer surface of the dilator through the stricture (Paragraphs [0063-0064]), and various dimensions such as the total length of a dilator (65 cm, paragraph [0038]), the length of an endoscope (120 cm, paragraph [0045]) and an exemplary distance from the patient’s mouth to an esophageal stricture (38 cm, paragraph [0061]).
Filipi et al. is silent regarding the apex being disposed a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the apex a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Filipi et al. would not operate differently with the claimed lengths and since the endoscope is intended to extend distally of the dilator into the stomach while the dilator is positioned at the stricture, the device would function appropriately having the claimed lengths. Further, applicant places no criticality on the range claimed, indicating simply that “an exemplary method may include the apex is disposed a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope” (specification pp. [0013]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Filipi et al. (US 2009/0306472), in view of Bagaoisan et al. (WO 2018/089710).
Regarding claim 18, Filipi et al. discloses the invention substantially as claimed, as set forth above in claim 11.
Filipi et al. is silent regarding connecting the dilator to the extracted portion of the endoscope further includes: contacting ridges formed in a distal end of the first part with an exterior surface of the extracted portion of the endoscope.  
However, Bagaoisan et al. teaches a dilator (102) translatable over an elongate inner member (101; equivalent to the endoscope), wherein connecting the dilator to the inner member includes: contacting ridges (111, FIGs 2A-2C, paragraph [0084] discloses a plurality of flanges, tabs, detents, or other elements which are interpreted as ridges) formed in a distal end of the dilator (FIGs 2A-2C show the distal end of dilator 102) with an exterior surface of the extracted portion of the endoscope (The ridges contact an exterior surface of the inner member (FIGs 2A-2C, paragraphs 0084-0086]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal end of the first part of the dilator to have ridges which contact an exterior surface of the extracted portion of the endoscope, as taught by Bagaoisan et al., for the purpose of providing features such that distal translation of the dilator relative to the endoscope can be limited so the dilator does not extend past the end of the endoscope during use (Pai: paragraph [0084 and 0086]).  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Filipi et al. (US 2009/0306472), in view of Bakos et al. (US 2005/0070949).
Regarding claims 23-24, Filipi et al. discloses the invention substantially as claimed, as set forth above in claim 11.
Filipi et al. is silent regarding connecting the dilator to the extracted portion of the endoscope further includes: frictionally engaging the inner surface of the dilator to an exterior surface of the extracted portion of the endoscope and frictionally engaging a component formed from a different material than the first part of the dilator with the exterior surface of the extracted portion of the endoscope.  
However, Bakos et al. discloses in the same field of endeavor of dilating esophageal strictures (Paragraph [0019]), a dilator (18, FIGs 2 and 4, paragraph [0021]) deliverable over an endoscope (50) wherein an inner surface of the dilator (Opening in handle 19, paragraph [0021]) is frictionally engaged with an exterior surface of the extracted portion of the endoscope (Paragraph [0021] discloses the arrangement can provide frictional engagement of the handle 19 with the endoscope 50 due to the drag force encountered in passing the endoscope through the opening) and frictionally engaging a component formed from a different material than the first part of the dilator with the exterior surface of the extracted portion of the endoscope (The frictionally engaged component is made of silicone, santoprene, or a suitable flexible elastic polymeric material, which is a different material than the remainder of the dilator. Further, this component engages with the exterior surface of the extracted portion of the dilator because the engagement occurs outside of the body).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dilator od Filipi et al. to comprise a component formed from a different material at the proximal end of the dilator for receiving and frictionally engaging the endoscope therewithin, as taught by Bakos et al., for the purpose of creating a seal at the proximal end and allowing the physician to hold either the endoscope in a one-handed fashion to position both the endoscope and the dilator with direct visualization of a body lumen during introduction or advancement of the device (Bakos: paragraph [0021]).
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. Applicant argues on pages 9-11 regarding the rejection of claims 16-17, the subject matter of while has now been incorporated into amended claim 11. Applicant argues on page 10 that, due to the recited dimensions of the endoscope and dilator of Filipi, the dilator would be positioned “at least about 40 cm form the distal end of the endoscope” which is larger than the claimed range of 20-30 cm. It is the examiners position that a recitation of possible lengths of the endoscope and dilator does not necessarily determine where along the endoscope the dilator would be positioned, leaving 20-30 cm as a possible location. Applicant further argues that the operation of Filipi is significantly different than that of the present invention such that the limitation “the dilator [is] fixedly provided at the position a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope in all cases” is not met. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dilator being fixedly provided at the position) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is the examiner’s position that the recited claim language “positioning the dilator a distance in a range from about 20 cm to about 30 cm” has been met regardless of the discussed differences in operation of the devices of the prior art and present invention. On page 11, applicant further discusses advantages associated with having the dilator fixedly positioned on the endoscope. Examiner notes that this language is not recited in the claims. Claim 11 recites “releasably securing the dilator in the closed position, and positioning the dilator a distance in a range from about 20 cm to about 30 cm from the distal end of the endoscope”, suggesting that the dilator is closed around the endoscope and then moved to the desired position along the endoscope, apparently in contrast to the fixed positioning discussed by applicant. Therefore, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771